Citation Nr: 0825353	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-25 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to an initial increased evaluation for pilonidal 
cyst excision residuals, rated as noncompensable from August 
16, 2002, and rated as 10 percent disabling from December 26, 
2007.   

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  He was born in 1944.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  
The case was subsequently transferred to the jurisdiction of 
the Manila RO.


In June 2007, the Board denied entitlement to an initial 
evaluation in excess of 20 percent from August 16, 2001, 
through March 29, 2006, and in excess of 40 percent from 
March 29, 2006, for diabetes mellitus; denied an effective 
date earlier than August 16, 2002, for service connection for 
pilonidal cyst excision residuals; and denied entitlement to 
service connection for chloracne and hepatitis B.

The Board also remanded the issue of entitlement to an 
initial compensable rating for the veteran's pilonidal cyst 
excision residuals.  In a subsequent rating action, the VARO 
assigned a 10 percent rating for that disability from 
December 2007.  Since neither rating is the maximum 
assignable, the issue remains on appeal as now stated on the 
first page of the present decision.  See AB v. Brown, 6 Vet. 
App, 35 (1993).

Service connection is also now in effect for diabetes 
mellitus, rated as 40 percent disabling; hypertension, rated 
as 10 percent disabling; peripheral neuropathy of the right 
upper extremity, rated as 10 percent disabling; peripheral 
neuropathy of the left upper extremity, rated as 10 percent 
disabling; peripheral neuropathy of the right lower 
extremity, rated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 10 percent 
disabling; and erectile dysfunction, rated as noncompensably 
disabling; and the veteran is in receipt of special monthly 
compensation on account of loss of use of a creative organ.

FINDING OF FACT

The veteran's pilonidal cyst excision scar is 4.5 cm in 
length; although it is superficial, there is adherence to 
underlying tissue and palpable tenderness due to neurological 
sensitivity; this symptomatology, and no more, has been 
present throughout his claim and appeal.   

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 10 
percent, and no more, for residuals of pilondial cyst from 
August 16, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 7805, and 7819 
(2007).

2.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of pilondial cyst from December 26, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, DCs 7801, 
7802, 7803, 7804, 7805, and 7819 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran filed the initial claim in 2002, which was 
followed by an RO rating action, a Notice of Disagreement, 
and his appeal.  The Board remanded the case in 2007.  
Throughout, the VARO sent him an explanatory letters, an SOC 
and SSOCs, etc.  In the aggregate, the Board finds that the 
RO has satisfied the duty to notify and assist under the 
VCAA.  The content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, citing Dingess and other cases, the VA Office of 
General Counsel has held that Vazquez-Flores does not apply 
to initial rating claims because VA's VCAA notice obligation 
was satisfied when the VARO granted the veteran's claim for 
service connection.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of the 
current appeal.  Neither has he suggested in any way that 
there is any prejudice due to a lack of proper VA notice or 
assistance.

In the aggregate, the veteran has demonstrated actual 
knowledge of and has acted on the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim) and related notification requirements 
have been fulfilled as contemplated in Vasques-Flores, supra. 

Thus, any absence of information was harmless error and, to 
whatever extent the any decision of the Court requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the veteran and any presumption of error as to 
VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Further notice is not required in this case because, upon 
review of the file, the Board finds that every effort has 
been made to inform the veteran as to what is required for 
increased compensation for the herein concerned disability; 
and he has affirmatively indicated by his actions and words 
that he fully comprehends what is required.  

II.  Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In reviewing this matter, the Board notes at the outset that, 
if a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2007).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See also Brady v. 
Brown, 4 Vet. App. 203 (1993).

38 C.F.R. § 4.118 includes alternative codes which may be 
utilized to rate by analogy the veteran's pilonidal cyst.  
Benign skin neoplasms are rated, in pertinent part to the 
instant case, based on impairment of function under DC 7819, 
with ratings based on disfigurement of the head, face, or 
neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), 
or impairment of function.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002, several days after the 
grant was effective for the disability in the present case.  

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under DC 7805, which evaluates scars based upon 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, DC 7805 (2007).

Under the revised regulations, Diagnostic Code 7802 
pertaining to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:  Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.  Under DC 7803, scars, superficial, 
unstable warrant a 10 percent rating.  Under DC 7804, scars, 
superficial, painful on examination warrant a 10 percent 
rating.  Under DC 7805, scars, other, will be rated based on 
limitation of function of the affected part.  In general, a 
10 percent evaluation is the highest schedular evaluation 
available under either version of Diagnostic Code 7805.

The veteran had pilonidal cyst surgery in service, records of 
which are in the file.

A VA dermatological examination was undertaken in 2005, but 
he was not examined for his cyst removal residuals.  He was 
also given several genitourinary system examinations, all 
without evaluation of his pilonidal cyst excision residuals.

The VARO's denial of his claim for compensation for his cyst 
removal residuals was nonetheless consistently cited in 
ratings, the SOC, and the SSOCs as being based on the lack of 
instability in his scar.

Pursuant to remand by the Board, the veteran was afforded a 
special VA examination in December 2007.  The surgical scar 
from removal of the pilonidal cyst was noted.  Located in the 
coccyx region, the scar was 0.4 cm. in width at a maximum, 
and 4.5 cm. in length.  There was tenderness to palpation and 
adherence to the underlying tissue.  There was no soft tissue 
damage or functional or other loss of motion.  There was no 
skin breakdown or ulceration.  The scar was felt to be 
stable, superficial, with intact covering skin. The examiner 
opined that the pain was due to the sensitivity of the nerve 
endings within the scar.

In this case, the veteran's surgical scar is (and has been 
for some time) essentially the same.  It is 4.5 cm. in 
length, and while there is no ulceration or actual skin 
breakdown or similar anomaly demonstrated, he has both 
adherence to the underling tissue and demonstrated pain on 
palpation for which the examiner has identified an organic 
neurological basis.  Under the pertinent regulations in 
effect throughout his claim he is entitled to a 10 percent 
rating for the admittedly superficial scar.  However, the 
evidence does not support the assignment of a rating in 
excess thereof based on size or seriousness of impairment, 
and in that latter regard, the evidence is not equivocal and 
a reasonable doubt is not raised to be resolved in his favor.

This is an initial rating case, and consideration has been 
given to "staged ratings" (i.e., different percentage 
ratings for different periods of time) since service 
connection was made effective.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, notwithstanding the absence of an earlier 
examination to clarify the nature of residuals, there appears 
to be no identifiable period of time since the effective date 
of service connection in August 2002 during which the 
veteran's disability was any different than it is at present.  
The pain is due to sensitivity of the nerve endings within 
the scar site, none of which is shown to have changed since 
the filing of the claim or, for that matter, since the 
initial surgery.  To the extent that the veteran's disability 
ever warranted a rating lower than 10 percent, all reasonable 
doubt has been resolved in his favor.  For these reasons, 
staged ratings are inapplicable in this case.


ORDER

A rating of 10 percent for residuals, pilonidal cyst 
excision, is warranted from August 16, 2002; to that extent, 
the appeal is granted, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.

An initial rating in excess of 10 percent for residuals, 
pilonidal cyst excision, is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


